DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing including ribs that extend inward from an inner surface of the housing and into corresponding grooves in the motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  “an wall” should read --a wall--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “from second side of the base wall” and should read -- from a second side of the base wall--. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 5-10, 12, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 12-17, 20-24, 35-44 of U.S. Patent No. 10,676,989. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Faller et al. (US 8,307,878), hereinafter referred to as Faller.
Regarding claim 2, Faller discloses an architectural covering comprising: 

a motor assembly including: 
a motor (within 46) to, when operated, extend or retract a covering; and 
a housing (46) including an end, the motor disposed in the housing, the end of the housing including resilient arms (50) (Fig 3A) extending to the boss (40) and engaged with a surface of the boss to non-rotatably secure the motor assembly to the end cap.  
Faller fails to disclose that the resilient arms extend into the boss and are engaged with an inner surface of the boss. Instead, the resilient arms extend over the boss and engage with an outer surface of the boss. However, modifying the arrangement such that the engaging surface of the boss is on the inner surface such that the resilient arms are inserted into the boss and engage the inner surface in order to be secured would have been obvious to one having ordinary skill in the art since such modification involves the mere rearrangement of known elements without any change in function leading to any new or unpredictable result. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. As modified, the engaging surface (38) is provided on the inner surface of the boss such that the resilient arms (50) are secured to the boss by extending into the boss and would equivalently couple the motor assembly to the end cap.
Regarding claim 9, Faller discloses the housing includes ribs (97) that extend inward from an inner surface of the housing and into corresponding grooves in the motor (Fig 4, 6B).  
Regarding claim 10, Faller discloses a roller tube (18), the motor assembly disposed within the roller tube, the motor assembly including a drive structure engaged with the roller tube, the drive structure (60) to transfer rotational motion from a drive shaft of the motor to the roller tube.  
Regarding claim 11, Faller discloses a bushing (40) disposed around the boss, the roller tube rotatably supported on the bushing (Fig 2, 3A, 6B).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Faller, as applied in claim 2 above, in further view of Magli (US 2010/0200176).
Regarding claim 3, modified Faller discloses the end cap includes a ledge (38) extending radially inward from the inner surface of the boss (as modified above, the engaging surface is a ledge 38 and is located on the inner surface), and wherein the resilient arms (50) engage with the ledge to prevent the motor assembly from being moved axially away from the end cap.
Faller fails to disclose that the resilient arms (50) include respective barbed ends, the barb ends engaged with the ledge to prevent the motor assembly from being moved axially away from the end cap; instead the resilient arms have holes that engage the ledge to prevent the motor assembly from being moved axially away from the end cap. However, Magli discloses it is known for engagement between two elements be due to a barbed end (421) engaging a ledge (411) (Fig 11). Magli discloses that such arrangement allows for retention of the elements and prevents the elements from moving axially away from each other. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Faller such that the resilient arms include barbed ends for engaging a ledge in the manner taught by Magli since it provides an alternative arrangement for equivalently engaging the elements together without leading to any new or unexpected result.
Regarding claim 4, modified Faller fails to disclose that the housing includes an annular flange at or near a base of the resilient arms, the annular flange engaged with a distal end of the boss, such that that motor assembly is axially secured to the end cap. Magli discloses that it is known for resilient elements that engage another element for securement to include an annular flange (Fig 11; end of 420 has flange engaging 432 for locking). It would have been obvious to one having ordinary skill in the art to incorporate the known technique of providing an annular flange for engaging an end of an element for locking the two elements together, as taught by .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Faller, as applied in claim 2 above, in further view of Malausa et al. (US 2013/0092333), hereinafter referred to as Malausa.
Regarding claims 5-7, modified Faller fails to disclose the housing includes splines. However, Malausa discloses that it is known for a motor housing assembly to include asymmetrical splines extending from an outer surface of the end of the housing, and the housing be received into a boss wherein the boss includes grooves formed on the inner surface of the boss, the splines engaged with the grooves to non-rotatably couple the motor assembly to the end cap (Malausa: Fig 1; protrusions on 22 are splines that engage with grooved surfaces of the boss). The splines and grooves of Malausa provide an interlocking engagement between the motor housing and the boss. It would have been obvious to one having ordinary skill in the art to modify Faller such that the housing and boss are provided with splines and grooves in order to engage and lock the elements together. As modified, the splines extend longitudinally along a length of the resilient arms (Malausa provides the splines on the end of the housing and the arms of Faller form the end of the housing and therefore the splines would be provided on the arms) and at least one of the splines has a first asymmetric cross-section to resist more torque of the housing in a first direction than a second direction opposite the first direction, and at least one of the splines has a second asymmetric cross-section to resist more torque of the housing in the second direction than the first direction.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Faller and Malausa, as applied in claim 5 above, in further view of Kessler (US 3,411,254).
Regarding claim 8, modified Faller in view of Malausa fails to disclose that the splines and grooves have a dovetail cross-section. However, dovetail arrangements are a known .  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Colson et al. (US 2013/0199735), hereinafter referred to as Colson.
Regarding claim 19 and 20, Faller discloses an architectural covering comprising: 
an end cap including a base wall having a first side and a second side opposite the first side, the end cap including a boss extending from the first side of the base wall, the boss defining an internal bore between a distal end of the boss and the second side of the base wall (Fig 2 and 6B); and a motor assembly including: a housing including an end, the end of the housing extending to the boss from the distal end of the boss; a motor disposed in the housing.
Faller fails to disclose that the housing extends into the boss. Instead, the housing extends over the boss and engage with an outer surface of the boss. However, modifying the arrangement such that the engaging surface of the boss is on the inner surface such it is inserted into the boss and engage the inner surface in order to be secured would have been obvious to one having ordinary skill in the art since such modification involves the mere rearrangement of known elements without any change in function leading to any new or unpredictable result. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Colson, as applied in claim 19 above, in further view of Bohlen et al. (US 2015/0034258), hereafter referred to as Bohlen.
Regarding claim 21, modified Faller fails the base wall includes a recess formed in the second side, further including a power cord disposed in the recess and coupled to the printed circuit board. However, Bohlen discloses that it is known for a motor assembly having a printed circuit board and an end cap to have a power cord disposed in a recess for powering the motor assembly. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Faller to provide the end cap with a recess for receiving a power cord in order to power the motor assembly. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Johnnie A. Shablack/Primary Examiner, Art Unit 3634